Judgement Supreme Court, New York County (Robert M. Stolz, J.), rendered June 25, 2007, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3Vs to 7 years, unanimously affirmed.
The prosecutor was not required to provide the grand jury with a circumstantial evidence charge. Even where the evidence is wholly circumstantial, a failure to charge the grand jury on circumstantial evidence does not impair the integrity of the proceeding (see People v Wooten, 283 AD2d 931, 932 [2001], lv denied 96 NY2d 943 [2001]).
The surcharges and fees were properly imposed (see People v Guerrero, 12 NY3d 45 [2009]). Concur—Andrias, J.P, Catterson, Renwick, DeGrasse and Freedman, JJ.